963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Lamont WILLIAMS, Plaintiff-Appellant,v.David WILLIAMS, Warden;  E. Barksdale;  H. E. Carter;Correctional Officer Williams, Defendants-Appellees.
No. 92-6233.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1992Decided:  May 26, 1992

Timothy Lamont Williams, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Timothy Lamont Williams appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Williams, No. CA-90-392-AM (E.D. Va.  Apr. 29, 1991 and Dec. 5, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED